THOMPSON THOMPSON & ALCANTARA, P.C.
238 Archbishop Flores Street, Suite 801
Hagåtña, Guam 96910
Telephone: (671) 472-2089
Facsimile: (671) 477-5206

Attorneys for Plaintiff Joel Joseph, D.V.M.


                        IN THE DISTRICT COURT OF GUAM


JOEL JOSEPH, D.V.M.,           )                    CIVIL CASE NO. CV14-00005
                               )
                   Plaintiff,  )                    PLAINTIFF’S MOTION FOR
                               )                    JUDGMENT AS A MATTER OF
             vs.               )                    LAW AS TO: (1) DEFENDANTS’
                               )                    AFFIRMATIVE DEFENSES;
BENJAMIN ABRAMS, JAMES GILLAN, )                    (2) SUPERSEDING CAUSE; AND
ROSANNA RABAGO, M. THOMAS      )                    (3) DEFENDANT ABRAMS’
NADEAU, AND DOES I THROUGH XX, )                    AFFIRMATIVE DEFENSES DUE
                               )                    PROCESS CLAIM
                   Defendants. )                    [FRCP Rule 50(a)]
                               )




       Plaintiff Dr. Joel Joseph, D.V.M. (“Dr. Joseph”) hereby moves the Court for

Judgment as a Matter of Law as to the following issues: (1) DPHSS Defendants’

Affirmative Defenses; (2) Superseding Cause; and (3) Defendant Abrams’ Affirmative

Defenses to Dr. Joseph’s Due Process claim, pursuant to Rule 50(a) of the FEDERAL RULES

OF CIVIL PROCEDURE   (hereinafter the “Motion”).

       As set forth more fully in the accompanying memorandum of points and

authorities, there is insufficient evidence to support the affirmative defenses of the DPHSS

Defendants related to advice of counsel and qualified immunity.           Further there is




         Case 1:14-cv-00005 Document 284 Filed 08/02/21 Page 1 of 2
insufficient evidence to support Defendants’ claims as to superseding cause of certain court

orders. Finally, there is insufficient evidence to support Defendant Abrams’ affirmative

defense to Dr. Joseph’s Due Process claim.

       Based on the foregoing, the Court should grant Dr. Joseph’s Motion and enter

judgment as a matter of law in his favor and against Defendants on these issues.

       Respectfully submitted this 2nd day of August, 2021.

                                     THOMPSON THOMPSON & ALCANTARA, P.C.
                                     Attorneys for Plaintiff Joel Joseph, D.V.M.



                                     By:/s/ MITCHELL F. THOMPSON
                                        MITCHELL F. THOMPSON




P213121.MFT




                                             2


        Case 1:14-cv-00005 Document 284 Filed 08/02/21 Page 2 of 2
